           Case 1:19-cv-00802-NONE-SAB Document 26 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   JAMES SNELL,                                        Case No. 1:19-cv-00802-NONE-SAB

10                  Plaintiff,                           ORDER CONTINUING STAY OF ACTION
                                                         FOR PARTIES TO PARTICIPATE IN
11           v.                                          MEDIATION

12   G4S SECURE SOLUTIONS (USA) INC.,                    (ECF No. 25)

13                  Defendant.                           JOINT STATUS REPORT DUE
                                                         DECEMBER 1, 2020
14

15          On May 27, 2020, this action was stayed at the stipulation of the parties so they could

16 participate in mediation. (ECF No. 22.) On September 10, 2020, the Court granted an extension

17 of the stay of the action and ordered the parties to file a joint status report on or before November

18 10, 2020. (ECF No. 24.) On November 9, 2020, the parties filed a joint report explaining that

19 after beginning a mediation on August 28, 2020, the parties suspended the mediation to complete
20 further investigation, and have agreed to a second day of mediation scheduled for November 20,

21 2020. (ECF No. 25.) The Court finds good cause to extend the stay of the action and shall grant

22 the parties’ request to have until December 1, 2020, to report on the status of mediation.

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
         Case 1:19-cv-00802-NONE-SAB Document 26 Filed 11/10/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The stay of this action is CONTINUED; and

 3          2.      The parties shall file a joint report on the status of the mediation on or before

 4                  December 1, 2020.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        November 10, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
